        Case 3:20-cr-01628-AJB Document 35 Filed 09/14/20 PageID.140 Page 1 of 1

                                UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                              Case No. 20CR1628-AJB

                                           Plaintiff,
                        vs.
                                                              JUDGMENT OF DISMISSAL
EDUARDO PADILLA (1),


                                        Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
☒
      granted the motion of the Government for dismissal of this case, without prejudice; or
☐     the Court has dismissed the case for unnecessary delay; or

☐     the Court has granted the motion of the Government for dismissal, without prejudice; or

☐     the Court has granted the motion of the defendant for a judgment of acquittal; or

☐     a jury has been waived, and the Court has found the defendant not guilty; or

☐     the jury has returned its verdict, finding the defendant not guilty;

☒     of the offense(s) as charged in the Indictment/Information:
      21:952, 960 - Importation of Methamphetamine (Felony) (1)




Dated: 9/14/2020
                                                        Hon. Anthony J. Battaglia
                                                        United States District Judge
